Case 13-25204        Doc 39     Filed 10/15/18     Entered 10/15/18 09:12:47          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 25204
         Ahnastasia F Lloyd

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/19/2013.

         2) The plan was confirmed on 11/04/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 02/20/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $10,438.13.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-25204              Doc 39     Filed 10/15/18    Entered 10/15/18 09:12:47                Desc         Page 2
                                                       of 3



 Receipts:

           Total paid by or on behalf of the debtor                $71,539.32
           Less amount refunded to debtor                           $2,557.09

 NET RECEIPTS:                                                                                       $68,982.23


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,345.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                           $2,812.64
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $6,157.64

 Attorney fees paid and disclosed by debtor:                      $500.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Financial Credit Services   Unsecured         294.00           NA              NA            0.00       0.00
 American Financial Credit Services   Unsecured          37.00           NA              NA            0.00       0.00
 American InfoSource LP as Agent      Unsecured      3,063.00       2,683.99        2,683.99      2,683.99        0.00
 American InfoSource LP as Agent      Unsecured      1,136.00         942.30          942.30        942.30        0.00
 Asset Acceptance                     Unsecured            NA         740.23          740.23        740.23        0.00
 City of Chicago                      Unsecured         200.00           NA              NA            0.00       0.00
 Discover Bank                        Unsecured      3,199.00       3,199.83        3,199.83      3,199.83        0.00
 Illinois Dept of Revenue 0414        Priority            0.00          0.00            0.00           0.00       0.00
 Illinois Dept of Revenue 0414        Unsecured         400.00        414.94          414.94        414.94        0.00
 Illinois Lending Corporation         Unsecured         500.00           NA              NA            0.00       0.00
 Internal Revenue Service             Unsecured     25,000.00     38,316.74        38,316.74     38,316.74        0.00
 Internal Revenue Service             Priority            0.00          0.00            0.00           0.00       0.00
 MCSI                                 Unsecured         500.00           NA              NA            0.00       0.00
 Merchants Credit Guid                Unsecured         113.00           NA              NA            0.00       0.00
 Merchants Credit Guide               Unsecured         101.00           NA              NA            0.00       0.00
 Municipal Collections Of America     Unsecured         215.00           NA              NA            0.00       0.00
 Municipal Collections Of America     Unsecured          86.00         86.34           86.34          77.21       0.00
 Quantum3 Group                       Unsecured            NA       1,311.57        1,311.57      1,311.57        0.00
 Quantum3 Group                       Unsecured            NA         214.05          214.02        214.02        0.00
 Recovery On                          Unsecured      4,207.00            NA              NA            0.00       0.00
 Region Recov                         Unsecured         847.00           NA              NA            0.00       0.00
 Resurgent Capital Services           Unsecured      1,045.00         945.72          945.72        945.72        0.00
 RJM Acquisitions LLC                 Unsecured      1,293.00            NA              NA            0.00       0.00
 RJM Acquisitions LLC                 Unsecured            NA          19.95           19.95          19.95       0.00
 Santander Consumer USA               Secured       12,892.00     12,599.64        12,599.64     12,599.64     289.79
 Southwest Recovery Services          Unsecured         588.00        588.00          588.00        588.00        0.00
 Sprint Corp                          Unsecured            NA         480.66          480.66        480.66        0.00
 Thd/Cbna                             Unsecured      2,002.00            NA              NA            0.00       0.00
 Trident Asset Management             Unsecured          69.00           NA              NA            0.00       0.00
 Trident Asset Management             Unsecured          51.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-25204        Doc 39      Filed 10/15/18     Entered 10/15/18 09:12:47             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $12,599.64         $12,599.64           $289.79
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $12,599.64         $12,599.64           $289.79

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $49,944.29         $49,935.16              $0.00


 Disbursements:

         Expenses of Administration                             $6,157.64
         Disbursements to Creditors                            $62,824.59

 TOTAL DISBURSEMENTS :                                                                     $68,982.23


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
